December 22, 2015


Court of Appeals
Third District
Jeffrey D. Kyle, Clerk
P.O. Box 12547
Austin, Texas 78711-2547



RE:    Appeal No.: 03-15-00771-CV
       Trial Court Cause No.: 423-1885
       Ingram v. Perrotta
        In The 423rd District Court of Bastrop County, Texas
       Reported by Michele M. Fritsche, CSR

Dear Mr. Kyle,

As of today, no payments and/or arrangements for the Reporter’s Record have been made
or received in the above referenced cause.

If you have any questions concerning this matter, please feel free to contact me.

Sincerely,

Michele M. Fritsche
423rd District Court
804 Pecan Street
Bastrop, Texas 78602
512-581-4239